OMB APPROVAL OMB Number: 3235-0570 Expires:January 31, 2014 Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07324 Gardner Lewis Investment Trust (Exact name of registrant as specified in charter) 285 Wilmington-West Chester Pike Chadds Ford, Pennsylvania (Address of principal executive offices) (Zip code) CT Corporation System,155 Federal Street, Suite 700Boston, MA 02110 (Name and address of agent for service) With a copy to: Tina H. Bloom John H. Lively, Esq. Ultimus Fund Solutions, LLC The Law Offices of John H. Lively & Associates, Inc. 225 Pictoria Drive, Suite 450 A Member Firm of the 1940 Act Law Group Cincinnati, Ohio 45246 2041 West 141st Terrace, Suite 119 Leawood, Kansas 66224 Registrant's telephone number, including area code:(610) 558-2800 Date of fiscal year end: October 31, 2013 Date of reporting period: April 30, 2013 Item 1. Reports to Stockholders. The Chesapeake Core Growth Fund Semi-Annual Report April 30, 2013 (Unaudited) Investment Advisor Administrator Gardner Lewis Asset Management, L.P. 285 Wilmington-West Chester Pike Chadds Ford, Pennsylvania 19317 www.chesapeakefunds.com Ultimus Fund Solutions, LLC P.O. Box 46707 Cincinnati, Ohio 45246-0707 1-800-430-3863 The Chesapeake Core Growth Fund The Chesapeake Core Growth Fund vs S&P 500® Total Return Index Sector Diversification April 30, 2013 (Unaudited) Top Ten Equity Holdings April 30, 2013 (Unaudited) Security Description % of Net Assets Apple, Inc. 5.9% Equinix, Inc. 4.9% Google, Inc. - Class A 4.3% EOG Resources, Inc. 4.2% Citigroup, Inc. 4.1% Bank of America Corp. 3.9% MasterCard, Inc. - Class A 3.7% Amazon.com, Inc. 3.5% Humana, Inc. 3.5% Anadarko Petroleum Corp. 3.3% 1 The Chesapeake Core Growth Fund Schedule of Investments April 30, 2013 (Unaudited) Common Stocks — 94.3% Shares Value Consumer Discretionary — 22.1% Hotels, Restaurants & Leisure — 5.4% Starbucks Corp. $ Starwood Hotels & Resorts Worldwide, Inc. Wynn Resorts, Ltd. Household Durables — 1.4% Toll Brothers, Inc. * Internet & Catalog Retail — 5.6% Amazon.com, Inc. * priceline.com, Inc. * Media — 6.3% DIRECTV - Class A * Liberty Media Corp. * Walt Disney Co. (The) Multiline Retail — 2.0% Nordstrom, Inc. Textiles, Apparel & Luxury Goods — 1.4% Michael Kors Holdings Ltd. * Consumer Staples — 3.5% Food & Staples Retailing — 3.5% Costco Wholesale Corp. Whole Foods Market, Inc. Energy — 9.0% Energy Equipment & Services — 1.5% Halliburton Co. Oil, Gas & Consumable Fuels — 7.5% Anadarko Petroleum Corp. EOG Resources, Inc. Financials — 16.2% Capital Markets — 2.5% Goldman Sachs Group, Inc. (The) Diversified Financial Services — 11.7% Bank of America Corp. Citigroup, Inc. 2 The Chesapeake Core Growth Fund Schedule of Investments (Continued) Common Stocks — 94.3% (Continued) Shares Value Financials — 16.2% (Continued) Diversified Financial Services — 11.7% (Continued) MasterCard, Inc. - Class A $ Insurance — 2.0% American International Group, Inc. * Health Care — 9.9% Biotechnology — 4.6% Alexion Pharmaceuticals, Inc. * Gilead Sciences, Inc. * Health Care Providers & Services — 5.3% Express Scripts Holding Co. * Humana, Inc. Industrials — 3.2% Aerospace & Defense — 3.2% Boeing Co. (The) Information Technology — 21.7% Communications Equipment — 4.7% Cisco Systems, Inc. QUALCOMM, Inc. Computers & Peripherals — 7.6% Apple, Inc. EMC Corp. * Internet Software & Services — 6.1% Facebook, Inc. - Class A * Google, Inc. - Class A * Software — 3.3% salesforce.com, inc. * Workday, Inc. - Class A * Materials — 3.8% Chemicals — 2.5% Monsanto Co. Metals & Mining — 1.3% Freeport-McMoRan Copper & Gold, Inc. 3 The Chesapeake Core Growth Fund Schedule of Investments (Continued) Common Stocks — 94.3% (Continued) Shares Value Telecommunication Services — 4.9% Diversified Telecommunication Services — 4.9% Equinix, Inc. * $ Total Common Stocks (Cost $19,209,613) $ Money Market Funds — 3.8% Shares Value Fidelity Institutional Money Market Government Portfolio - Class I, 0.01% (a) $ Fidelity Institutional Money Market Portfolio - Class I, 0.10% (a) Total Money Market Funds (Cost $989,637) $ Total Investments at Value — 98.1% (Cost $20,199,250) $ Other Assets in Excess of Liabilities — 1.9% Total Net Assets — 100.0% $ * Non-income producing security. (a) The rate shown is the 7-day effective yield as of April 30, 2013. See accompanying notes to financial statements. 4 The Chesapeake Core Growth Fund Statement of Assets and Liabilities April 30, 2013 (Unaudited) ASSETS Investments in securities: At acquisition cost $ At value (Note 2) $ Dividends receivable Receivable for investment securities sold Receivable for capital shares sold Other assets TOTAL ASSETS LIABILITIES Payable for investment securities purchased Payable for capital shares redeemed Payable to Advisor (Note 5) Accrued compliance service fees (Note 5) Accrued distribution and service plan fees (Note 5) Payable to administrator (Note 5) Accrued Trustees’ fees (Note 4) Other accrued expenses TOTAL LIABILITIES NET ASSETS $ Net assets consist of: Paid-in capital $ Accumulated net investment loss ) Accumulated net realized losses from security transactions ) Net unrealized appreciation on investments NET ASSETS $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, offering price and redemption price per share (Note 2) $ See accompanying notes to financial statements. 5 The Chesapeake Core Growth Fund Statement of Operations For the Six Months Ended April 30, 2013 (Unaudited) INVESTMENT INCOME Dividends $ EXPENSES Investment advisory fees (Note 5) Compliance service fees (Note 5) Fund accounting fees (Note 5) Distribution and service plan fees (Note 5) Registration and filing fees Professional fees Administration fees (Note 5) Transfer agent fees (Note 5) Shareholder account maintenance fees Trustees’ fees and expenses (Note 4) Reports to shareholders Postage and supplies Custodian and bank service fees Insurance expense ICI membership fees Other expenses TOTAL EXPENSES NET INVESTMENT LOSS ) REALIZED AND UNREALIZED GAINS ON INVESTMENTS Net realized gains from security transactions Net change in unrealized appreciation/depreciation on investments NET REALIZED AND UNREALIZED GAINS ON INVESTMENTS NET INCREASE IN NET ASSETS FROM OPERATIONS $ See accompanying notes to financial statements. 6 The Chesapeake Core Growth Fund Statements of Changes in Net Assets Six Months Ended April 30, 2013 (Unaudited) Year Ended October 31, FROM OPERATIONS Net investment loss $ ) $ ) Net realized gains from security transactions Net change in unrealized appreciation/ depreciation on investments ) Net increase in net assets from operations FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Payments for shares redeemed ) ) Net decrease in net assets from capital share transactions ) ) TOTAL DECREASE IN NET ASSETS ) ) NET ASSETS Beginning of period End of period $ $ ACCUMULATED NET INVESTMENT LOSS $ ) $ — SUMMARY OF CAPITAL SHARE ACTIVITY Shares sold Shares redeemed ) ) Net decrease in shares outstanding ) ) Shares outstanding, beginning of period Shares outstanding, end of period See accompanying notes to financial statements. 7 The Chesapeake Core Growth Fund Financial Highlights Per share data for a share outstanding throughout each period: Six Months Ended April 30, Years Ended October 31, (Unaudited) Net asset value at beginning of period $ Income (loss) from investment operations: Net investment loss ) Net realized and unrealized gains (losses) on investments ) Total from investment operations ) ) Less distributions: From net realized gains on investments — ) Net asset value at end of period $ Total return (a) 9.44% (b) 10.12% (0.97%
